People v Cash (2018 NY Slip Op 06254)





People v Cash


2018 NY Slip Op 06254


Decided on September 26, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 26, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
SANDRA L. SGROI
JOSEPH J. MALTESE, JJ.


2014-10873
 (Ind. No. 483/12)

[*1]The People of the State of New York, respondent,
vClarence Cash, appellant.


Mark S. DeMarco, Bronx, NY (Anthony L. Ricco of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, Joseph N. Ferdenzi, and Danielle S. Fenn of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Richard L. Buchter, J.), rendered November 12, 2014, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
We agree with the Supreme Court's denial of the defendant's request for a jury charge on the affirmative defense of extreme emotional disturbance (see  Penal Law § 125.25[1][a]). The evidence, viewed in the light most favorable to the defendant, was insufficient for the jury to find, by a preponderance of the evidence, that the defendant acted under the influence of an extreme emotional disturbance when he shot and killed his wife, and that there was a reasonable explanation or excuse for that disturbance (see  Penal Law § 125.25[1][a]; People v Roche , 98 NY2d 70, 76-78; People v White , 79 NY2d 900, 904; People v Walker , 64 NY2d 741, 743).
MASTRO, J.P., CHAMBERS, SGROI and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court